ACCEPTED




                                                                                                                                                S I OZ-OZ-170
                                                                                                                                    12-15-00074-CR
                                                                                                                       TWELFTH COURT OF APPEALS
                                                                                                                                     TYLER, TEXAS
                                                                                                                               4/20/2015 6:48:51 PM
                                                                                                                                      CATHY LUSK
                                                                                                                                             CLERK
Appellate Docket Number:       12-15-00074:CR

Appellate Case Style: Style:   Charles Blake DeFore

                          Vs. State of Texas
                                                                                                               FILED IN
                                                                                                        12th COURT OF APPEALS
                                                                                                             TYLER, TEXAS
Companion Case:           12-15-00075-CR
                                                                                                        4/20/2015 6:48:51 PM
                                                                                                             CATHY S. LUSK
                                                                                                                 Clerk
Amended/corrected statement:    E
                                            DOCKETING STATEMENT (Criminal)
                                           Appellate Court: 12th Court of Appeals
                                 (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                           II. Appellant Attorney(s)
First Name:     Charles                                               E Lead Attorney
Middle Name: Blake                                                     First Name:     Colin
Last Name:      DeFore                                                 Middle Name: Dean
Suffix:                                                                Last Name:      McFall
Appellant Incarcerated?   El Yes E No                                  Suffix:
Amount of Bond:                                                           Appointed                E District/County Attorney
Pro Se: 0                                                              E Retained                  E Public Defender
                                                                       Firm Name:         McFall Law Office'
                                                                      Address 1:       513 North Church Street
                                                                      Address 2:
                                                                       City:           Palestine
                                                                       State: Texas                         Zip+4: 75801-2962
                                                                       Telephone:      (903) 723-1923Afs ext.
                                                                       Fax:      (903) 723-0269
                                                                       Email: cmcfall@mcfall-law-o ffice.COin
                                                                       SBN: 24027498      mow


                                                                                                                    Add Another Appellant/
                                                                                                                          Attorney




                                                                Page 1 of 5
                                                                                                                                                        SIOZ-OZ-170
III. Appellee                                                                IV. Appellee Attorney(s)

First Name:        State                                                    E Lead Attorney
Middle Name: of                                                              First Name:         Scott
Last Name:         Texas                                                     Middle Name: Cecil
Suffix:                                                                      Last Name:          Holden
Appellee Incarcerated?        E Yes E No                                     Suffix:
Amount of Bond:                                                              E Appointed                 E District/County Attorney
Pro Se: 0                                                                   E Retained                   E Public Defender
                                                                             Firm Name:            Anderson County Criminal District Attorne3ta
                                                                             Address 1:          500 North Church Street
                                                                             Address 2:
                                                                             City:               Palestine
                                                                             State: Texas                              Zip+4: 75801
                                                                             Telephone:          (903) 723-7400          ext.
                                                                             Fax:      (903) 723-7818
                                                                             Email:    sholden@co.anderson.tx.us
                                                                                                                                Add Another Appellee/
                                                                             SBN:      24036795                                      Attorney
V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter
                                   Controlled Substances
                                                                             Was the trial by:      CI jury or      non-jury?
or type of case):
                                                                             Date notice of appeal filed in trial court March 16, 2015
Type of Judgment: Final Judgment
                                                                             If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: February 13, 2015
Offense charged: Manufacture or Delivery of a Controlled Subst               Punishment assessed: 30 years

Date of offense:                                                             Is the appeal from a pre-trial order? E Yes        E No
Defendant's plea: Not Guilty                                                 Does the appeal involve the constitutionality or the validity of a
                                                                             statute, rule or ordinance?
[f guilty, does defendant have the trial court's certificate to appeal?
                                                                            E Yes El No
E Yes E No
VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:            E Yes    ❑ No      If yes, date filed: March 16, 2015
Motion in Arrest of Judgment: ❑ Yes       EI No     If yes, date filed:
Other:    E Yes        No                           If yes, date filed:

If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)


Motion and affidavit filed:     E Yes E No        ❑ NA          If yes, date filed:
Date of hearing:                                  E NA
Date of order:                                       NA
Ruling on motion:    Li     Granted El Denied El NA             If granted or denied, date of ruling:




                                                                      Page 2 of 5
                                                                                                                                   S 1 OZ-OZ-170
VIII. Trial Court And Record

Court: 3rd Judicial District Court                                   Clerk's Record:
County: Anderson County                                              Trial Court Clerk: El District      ❑ County
Trial Court Docket Number (Cause no):         31070                  Was clerk's record requested? 0 Yes ❑ No
Trial Court Judge (who tried or disposed of the case):               If yes, date requested: Mar 16, 2015„
                                                                     If no, date it will be requested:   „la
First Name:      Bascom                                              Were payment arrangements made with clerk?
Middle Name: W.                                                                                           ❑ Yes ❑ No /4 Indigent

Last Name:       Bentley
Suffix:
Address 1:      500 North Church Street
Address 2:
City:            Palestine
State: Texas                         Zip + 4: 75801
Telephone:      (903) 723-7415         ext.
Fax:      (903) 723-7803
Email: tteetz@co.anderson.tx.us


Reporter's or Recorder's Record:
Is there a reporter's record? 0 Yes ❑ No
Was reporter's record requested? ®Yes ❑No
Was the reporter's record electronically recorded? ❑ Yes ❑ No
If yes, date requested: Mar 16, 2015
Were payment arrangements made with the court reporter/court recorder?       ❑ Yes ❑ No 1:1 Indigent



O Court Reporter                       ❑ Court Recorder
❑ Official                             ❑ Substitute


First Name:
Middle Name:
Last Name:       Adams
Suffix:
Address 1:       Post Office Box 1602
Address 2:
City:
State: Texas
Telephone:       (903) 586-5651        ext.
Fax:
Email: nadams5651 a'ol.com


                                                               Page 3 of 5
                                                                                                                                                     SIOZ-OZ-170
IX. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                             Court:

Style:

         Vs.   State of Texas




X. Slyw9tre


Signatureof cou el (or Pr Se Party)                                                       Date: April 20, 2015

                                                                                          State Bar No: 24027498
Printed Name:

Electronic Signature:                                                                     Name: Colin D. McFall
      (Optional)

Xl. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the followin2 lead counsel for all parties to the trial court's
order or judgment as follows on April 20, 2015




Signature of counsel (or           arty)                             Electronic Signature:
                                                                             (Optional)

                                                                     State Bar No.: 24027498
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:                       (1) the date and manner of service;
                                (2) the name and address of each person served, and
                                (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                       Page 4 of 5
                                                                     S 1 OZ-OZ-170
Please enter the following for each person served:

Date Served: April 20, 2015
Manner Served: Email
First Name:       Scott
Middle Name: Cecil
Last Name:        Holden'
Suffix:
Law Firm Name: Anderson County Criminal DistrictAttu
Address 1:        500 North Church Street
Address 2:
City:             Pales
State     lexas

Telephone:        903-723-740
Fax:      (903)723-7818
Email: sholden(ibco.andersOrtiX.us'




                                                       Page 5 of 5